Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 17, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160614
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160614
  v                                                                 COA: 322891
                                                                    Oakland CC: 2013-244355-FC
  JONATHAN DEWIG HICKERSON,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the Oakland Circuit Court is directed to appoint the
  State Appellate Defender Office to represent the defendant in the proceedings before this
  Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 17, 2020

                                                                               Clerk